 

Exhibit 10.10

 

EXECUTION VERSION

 



 

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

Dated as of March 12, 2019

 

Between

 

MC INCOME PLUS FINANCING SPV LLC

 

as Buyer

 

and

 

MONROE CAPITAL INCOME PLUS CORPORATION

 

as Seller

 



 

 

 

 

 

Table of Contents

 

    Page ARTICLE I GENERAL 1     Section 1.1 Certain Defined Terms 1 Section 1.2
Other Definitional Provisions 2       ARTICLE II SALE AND CONVEYANCE 2    
Section 2.1 Sale 2 Section 2.2 Assignments, Etc. 4       ARTICLE III PURCHASE
PRICE AND PAYMENT; MONTHLY REPORT 4     Section 3.1 Purchase Price 4 Section 3.2
Payment of Purchase Price 4       ARTICLE IV REPRESENTATIONS AND WARRANTIES 5  
  Section 4.1 Seller’s Representations and Warranties 5 Section 4.2
Representations and Warranties of the Buyer 8       ARTICLE V COVENANTS 9    
Section 5.1 Seller Covenants 9       ARTICLE VI REPURCHASE AND SUBSTITUTION OF
LOANS 12     Section 6.1 Mandatory Repurchase of Warranty Loans 12 Section 6.2
Optional Substitutions 12 Section 6.3 Limitations on Substitutions and
Repurchases 14       ARTICLE VII CONDITIONS PRECEDENT 14     Section 7.1
Conditions to the Buyer’s Obligations Regarding Loans 14       ARTICLE VIII
INDEMNIFICATION 15     Section 8.1 Indemnification by the Seller 15      
ARTICLE IX TERM AND TERMINATION 16     Section 9.1 Termination 16       ARTICLE
X MISCELLANEOUS PROVISIONS 17     Section 10.1 Amendment 17 Section 10.2
Governing Law 17 Section 10.3 Notices 17 Section 10.4 Severability of Provisions
18 Section 10.5 Assignment 18 Section 10.6 Further Assurances 18

 

ii

 

 

Section 10.7 No Waiver; Cumulative Remedies 19 Section 10.8 Counterparts 19
Section 10.9 Binding Effect; Third-Party Beneficiaries 19 Section 10.10 Merger
and Integration 19 Section 10.11 Headings 20 Section 10.12 Schedules and
Exhibits 20 Section 10.13 Recourse Against Certain Parties 20 Section 10.14
Bankruptcy Non-Petition and Limited Recourse; Claims 21 Section 10.15 Waiver of
Setoff 21 Section 10.16 Survival of Certain Provisions 21

 

SCHEDULES Schedule I Loan List

 

iii

 

 

PURCHASE AND CONTRIBUTION AGREEMENT

 

PURCHASE AND CONTRIBUTION AGREEMENT, dated as of March 12, 2019 by and between
MONROE CAPITAL INCOME PLUS CORPORATION, a Maryland corporation, as seller (the
“Seller”), and MC INCOME PLUS FINANCING SPV LLC, a Delaware limited liability
company, as buyer (the “Buyer”).

 

WITNESSETH:

 

WHEREAS, the Buyer desires to purchase from the Seller and the Seller desires to
sell and/or contribute to the Buyer certain loans originated or purchased by the
Seller in its normal course of business, together with, among other things, the
related rights of payment thereunder and the interest of the Seller in the
related property and other interests securing the payments to be made under such
loans.

 

NOW, THEREFORE, it is hereby agreed by and between the Buyer and the Seller as
follows:

 

ARTICLE I
GENERAL

 

Section 1.1           Certain Defined Terms.

 

Certain capitalized terms used throughout this Agreement are defined above or in
this Section 1.1. In addition, capitalized terms used but not defined herein
have the meanings given to such terms in the Credit Agreement.

 

“Agreement”: This Purchase and Contribution Agreement, as the same shall be
amended, supplemented, restated or modified from time to time.

 

“Credit Agreement”: The Revolving Credit and Security Agreement, dated as of
March 12, 2019, by and among the Buyer, as Borrower thereunder, Monroe Capital
Income Plus Corporation, as the Collateral Manager, the Lenders from time to
time party thereto, KeyBank National Association, as Administrative Agent, and
U.S. Bank National Association, as Collateral Agent, as Document Custodian and
as Collateral Administrator, as the same may be amended, supplemented, restated
or modified from time to time.

 

“Indemnified Person”: Defined in Section 8.1(a).

 

“Loan List”: Defined in Section 2.1(b).

 

“Losses”: Defined in Section 8.1(a).

 

“Purchase”: Any transfer made hereunder pursuant to Section 2.1.

 

“Purchase Date”: Defined in Section 2.1(a).

 

“Purchase Price”: Defined in Section 3.1.

 

 

 

 

“Related Party” Defined in Section 8.1(a).

 

“Repurchase Price”: For any Transferred Loan repurchased by the Seller pursuant
to Section 6.1, an amount equal to (x) the original Purchase Price in respect of
such Transferred Loan plus (y) all accrued and unpaid interest on such
Transferred Loan minus (z) all Collections received by the Buyer (or its
assigns) in respect of such Transferred Loan.

 

“Sale Documents”: Defined in Section 4.1(c).

 

“Substitute Loan”: Defined in Section 6.2(a).

 

“Transferred Collateral”: Defined in Section 2.1(a).

 

“Transferred Loans”: The Loans and related interests and property transferred
and conveyed by the Seller to the Buyer from time to time pursuant to Section
2.1(a) and identified on the Loan List.

 

“Warranty Loan”: Defined in Section 6.1.

 

Section 1.2           Other Definitional Provisions.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement or any Sale Document shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and Section,
Subsection, Schedule and Exhibit references contained in this Agreement are
references to Sections, Subsections, Schedules and Exhibits in or to this
Agreement unless otherwise specified.

 

In the event that any term or provision contained herein shall conflict with or
be inconsistent with any term or provision contained in the Credit Agreement,
the terms and provisions contained herein shall govern with respect to this
Agreement.

 

ARTICLE II
SALE AND CONVEYANCE

 

Section 2.1           Sale.

 

(a)          On each date a Loan is acquired (each, a “Purchase Date”), the
Seller will sell, transfer, assign and set over and otherwise convey to the
Buyer and the Buyer will purchase from the Seller, without recourse, all right,
title and interest of the Seller in, to and under the following property,
whether now existing or hereafter created or acquired (all of the property
described in this Section 2.1(a) being collectively referred to herein as the
“Transferred Collateral”):

 

(i)          the Loans identified on the applicable Loan List delivered by the
Seller to the Buyer on or before the requested Purchase Date, together with all
monies due or to become due in payment of such Loans on and after such Purchase
Date;

 

(ii)         the Related Documents related to such Loans;

 

2

 

 

(iii)        all interest, dividends, stock dividends, stock splits,
distributions and other money or property of any kind distributed in respect of
such Loans on or after such Purchase Date, which the Seller is entitled to
receive, including all Collections in respect of such Loans distributed on or
after such Purchase Date;

 

(iv)        all security interests, liens, collateral, property, guaranties,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of the
assets, investments and properties described above; and

 

(v)         all Proceeds of any and all of the foregoing.

 

(b)          The Seller further agrees to deliver to the Buyer a computer file
containing a true and complete list of all Transferred Loans as of each Purchase
Date (as supplemented or modified from time to time in accordance with the
provisions hereof, the “Loan List”). Such file or list shall be marked as
Schedule I to this Agreement, shall be delivered to the Buyer as confidential
and proprietary, and is hereby incorporated into and made a part of this
Agreement.

 

(c)          In connection with the sale of the Transferred Loans, the Seller
further agrees that it will, at its own expense, indicate clearly and
unambiguously in its computer files, on or prior to the related Purchase Date,
that such Transferred Loans have been sold to the Buyer pursuant to this
Agreement.

 

(d)          It is the intention of the parties hereto that the conveyance of
the Transferred Loans by the Seller to the Buyer as provided in this Section 2.1
be, and be construed as, an absolute sale, without recourse, of the Transferred
Loans by the Seller to the Buyer. Furthermore, it is not intended that such
conveyance be deemed a pledge of the Transferred Loans by the Seller to the
Buyer to secure a debt or other obligation of the Seller. If, however,
notwithstanding the intention of the parties, the conveyance provided for in
this Section 2.1 is determined, for any reason, not to be an absolute sale, then
the parties intend that this Agreement shall be deemed to be a “security
agreement” within the meaning of Article 9 of the UCC and the Seller hereby
grants to the Buyer a “security interest” within the meaning of Article 9 of the
UCC in all of the Seller’s right, title and interest in and to the Transferred
Collateral, now existing and hereafter created, to secure a loan in an amount
equal to the aggregate Purchase Price and each of the Seller’s other payment
obligations under this Agreement; provided, however, the Buyer shall have no
recourse to the Seller or any of its property or assets other than the
Transferred Collateral for the repayment of such loan, any interest or other
amounts thereon or, except as expressly provided in Section 6.1(a) and/or 8.1,
any other obligation hereunder.

 

(e)          Upon each contribution or sale of one or more Transferred Loans
from the Seller to the Buyer, the Seller shall Deliver such Transferred Loan to
the Buyer, who hereby directs that such Transferred Loan be Delivered to the
Collateral Agent (or the Custodian on its behalf, as applicable) as set forth in
the Credit Agreement; provided, that, notwithstanding the foregoing, the Related
Documents identified on the Loan Checklist and the Loan Checklist may be
delivered within ten (10) Business Days of the contribution or acquisition.

 

3

 

 

Section 2.2           Assignments, Etc.

 

(a)          From and after each Purchase Date, the Loans transferred and
conveyed by the Seller to the Buyer on such Purchase Date identified on the Loan
List and related interests and property shall be deemed to be part of the
Transferred Loans hereunder.

 

(b)          Covenants of the Seller In Connection With Sales. On or before any
Purchase Date with respect to any Transferred Loans to be acquired by the Buyer,
the Seller shall:

 

(i)          note in its files that such Transferred Loans have been sold to the
Buyer and deliver to the Buyer a list of such Transferred Loans, identified by
account number, which computer file or microfiche list shall be as of such date
incorporated into and made a part of this Agreement; and

 

(ii)         ensure that all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Transferred Loans
have been duly filed.

 

(c)          The Seller and the Buyer acknowledge and agree that, solely for
administrative convenience, any transfer document or assignment agreement (or,
in the case of any Underlying Note, any chain of endorsement) required to be
executed and delivered in connection with the transfer of a Loan in accordance
with the terms of the Related Documents may reflect that the Seller (or any
third party from whom the Seller or the Buyer may purchase a Loan) is assigning
such Loan directly to the Buyer. Nothing in any such transfer document or
assignment agreement (or, in the case of any Underlying Note, nothing in such
chain of endorsement) shall be deemed to impair the sales, conveyances and
transfers of the Loans by the Seller to the Buyer in accordance with the terms
of this Agreement.

 

ARTICLE III
PURCHASE PRICE AND PAYMENT; MONTHLY REPORT

 

Section 3.1           Purchase Price.

 

The purchase price for each Transferred Loan sold to the Buyer by the Seller
under this Agreement (the “Purchase Price”) shall be the fair market value for
such Transferred Loan as determined from time to time by the Seller and the
Buyer.

 

Section 3.2           Payment of Purchase Price.

 

(a)          The Purchase Price shall be paid by the Buyer on each related
Purchase Date in cash or, at the option of the Seller, if the Buyer does not
have sufficient cash to pay the full amount of the Purchase Price, by means of a
capital contribution by the Seller to the Buyer.

 

(b)          All cash payments in respect of the Purchase Price of any
Transferred Loan sold hereunder shall be made not later than 5:00 p.m. (Chicago,
Illinois time) on the date specified therefor in lawful money of the United
States in same day funds by depositing such amounts in the bank account
designated in writing by the Seller to the Buyer.

 

4

 

 

(c)          Notwithstanding any provision herein to the contrary, the Seller
may on any Purchase Date elect to designate all or a portion of the Transferred
Loans proposed to be transferred by it to the Buyer on such date as a capital
contribution to the Buyer. In such event, the cash portion of the Purchase Price
payable with respect to such transfer shall be reduced by that portion of the
Purchase Price of the Purchased Assets that was so contributed.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1           Seller’s Representations and Warranties.

 

The Seller hereby represents and warrants to the Buyer, as of the Closing Date
and each Purchase Date, that:

 

(a)          Organization and Good Standing. The Seller is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction of its formation and has full power, authority and legal right to
own its properties and conduct its business as such properties are presently
owned and as such business is presently conducted, except where the failure to
be in good standing or have such power, authority or right would not have a
Material Adverse Effect.

 

(b)          Due Qualification. The Seller is duly qualified to do business and
is in good standing as a corporation under the laws of the jurisdiction of its
formation and has obtained all necessary licenses and approvals as required
under the laws of all jurisdictions in which the ownership or lease of its
property and or the conduct of its business requires such qualification,
standing, license or approval, except to the extent that the failure to so
qualify, maintain such standing or be so licensed or approved would not have a
Material Adverse Effect.

 

(c)          Due Authorization. The execution and delivery of and performance
under this Agreement and each other document or instrument to be delivered by
the Seller hereunder (collectively, the “Sale Documents”), and the consummation
of the transactions provided for herein and therein have been duly authorized by
the Seller by all necessary corporate action on the part of the Seller.

 

(d)          No Conflict. The execution and delivery of this Agreement and each
of the Sale Documents, the performance of the transactions contemplated hereby
and thereby and the fulfillment of the terms hereof and thereof, will not
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a default
under, any material indenture, Loan, agreement, mortgage, deed of trust, or
other instrument to which the Seller is a party or by which it or any of its
property is bound, except where such conflict, contravention, breach, violation
or default would not have a Material Adverse Effect.

 

(e)          No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of the Seller, threatened against the Seller, before
any Governmental Authority (i) asserting the invalidity of this Agreement or any
of the Sale Documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the Sale Documents, or
(iii) seeking any determination or ruling which would, if adversely determined,
materially and adversely affect the performance by the Seller of its obligations
under this Agreement or any of the Sale Documents.

 

5

 

 

(f)          All Consents Required. All material approvals, authorizations,
consents, orders or other actions of any Person or of any Governmental Authority
required in connection with the execution, delivery and performance by the
Seller of this Agreement and the Sale Documents have been obtained.

 

(g)          Solvency. The transactions contemplated under this Agreement and
the Sale Documents do not and will not render the Seller not Solvent.

 

(h)          Agreements Enforceable. This Agreement and each other Sale Document
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity, regardless of whether considered in a proceeding
in equity or at law or (iii) implied covenants of good faith and fair dealing.

 

(i)          Quality of Title. Each Transferred Loan is, immediately prior to
the sale hereunder to the Buyer, owned by the Seller free and clear of any Lien
(other than Permitted Liens), and upon the sale, transfer or assignment
hereunder, the Buyer shall acquire title to and ownership of each such
Transferred Loan, free and clear of any lien (other than Permitted Liens).

 

(j)          Security Interest. As described in Section 2.1(d) hereof, it is the
intention of the parties hereto that the conveyance of the Transferred
Collateral by the Seller to the Buyer be, and be construed as, an absolute sale
without recourse. If, however, notwithstanding the intention of the parties,
such conveyance is determined for any reason not to be an absolute sale, the
Seller grants a security interest (as defined in the UCC) to the Buyer in the
Transferred Collateral, which is enforceable in accordance with the UCC upon
execution and delivery of this Agreement. Upon the filing of a UCC-1 financing
statement with the Maryland Department of Assessments & Taxation, naming the
Buyer as purchaser/secured party and the Seller as seller/debtor and describing
the Transferred Collateral as collateral, the Buyer shall have a first priority
perfected security interest in the Transferred Collateral (subject to Permitted
Liens) which security interest may be perfected by the filing of a financing
statement under the UCC.

 

(k)          Location of Offices. The Seller’s jurisdiction of organization,
principal place of business and chief executive office and the office where the
Seller keeps all its books and records is located at the address of the Seller
referred to in Section 10.3 hereof (or at such other locations as to which the
notice and other requirements specified in Section 5.1(g) shall have been
satisfied).

 

(l)          Value Given. The cash payments and/or corresponding increase in the
Seller’s equity interest in the Buyer received by the Seller in respect of the
purchase price of all Transferred Loans conveyed under this Agreement
constitutes reasonably equivalent value therefor and the transfer by the Seller
thereof to the Buyer was not made for or on account of an antecedent debt owed
by the Seller to the Buyer, and such transfer was not and is not voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

6

 

 

(m)          Intent of the Seller. The Seller has not conveyed any interest in
any Transferred Loans related thereto to the Buyer with any intent to hinder,
delay or defraud any of the Seller’s creditors.

 

(n)          Separate Entity. The Seller is operated as an entity with assets
and liabilities distinct from those of the Buyer and any Affiliates thereof, and
the Seller hereby acknowledges that the Collateral Agent and the Secured Parties
under the Credit Agreement are entering into the transactions contemplated by
the Credit Agreement in reliance upon the Seller’s identity as a separate legal
entity from the Buyer and from each such Affiliate of the Buyer.

 

(o)          Eligibility of Loans. As of the Closing Date and each subsequent
Purchase Date, each Loan transferred on such date is an Eligible Loan.

 

(p)          Qualified Purchaser. As of the date hereof and as of each date on
which the Credit Agreement is in full force and effect, the Seller is and will
be a Qualified Purchaser.

 

(q)          Notice to Agents and Obligors. The Seller has directed all Obligors
(or related paying agents) to pay all Collections directly to the Collection
Account.

 

(r)           USA PATRIOT Act. Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(s)          Security Interest. This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Transferred
Collateral in favor of the Buyer, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Seller.

 

(t)           Investment Company Act. The Seller is an “investment company” that
has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act.

 

(u)          Taxes. The Seller has filed all federal income tax returns and all
other material tax returns which are required to be filed by it, if any, and has
paid all taxes shown to be due and payable on such returns, if any, or pursuant
to any assessment received by any such Person, other than any such taxes,
assessments or charges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with GAAP have been
established.

 

7

 

 

(v)         ERISA. The Seller does not maintain or sponsor any Plan, and Seller
has not incurred nor does Seller expect to incur any direct liability with
respect to a Plan maintained or sponsored by a member of its ERISA Group.

 

The representations and warranties set forth in this Section 4.1 shall survive
the sale, transfer and assignment of the Transferred Loans to the Buyer. Upon
discovery by the Seller or the Buyer of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice thereof to the other immediately upon obtaining knowledge
of such breach.

 

Section 4.2           Representations and Warranties of the Buyer.

 

The Buyer hereby represents and warrants to the Seller, as of the Closing Date
and each Purchase Date, that:

 

(a)          Organization and Good Standing. The Buyer is a Delaware limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation, and has full power, authority and
legal right to own or lease its properties and conduct its business as such
business is presently conducted, except where the failure to be in good standing
or have such power, authority or right would not have a Material Adverse Effect.

 

(b)          Due Qualification. The Buyer is duly qualified to do business and
is in good standing as a limited liability company, and has obtained or will
obtain all necessary licenses and approvals, in each jurisdiction in which the
nature of its business requires it to be so qualified, except to the extent the
failure to so qualify, maintain such standing or be so licensed or approved
would not have a Material Adverse Effect.

 

(c)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by the Buyer by all necessary action on the part of the Buyer.

 

(d)          No Conflict. The execution and delivery of this Agreement, the
performance by the Buyer of the transactions contemplated hereby and the
fulfillment of the terms hereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Buyer’s limited liability
company agreement, unless such conflict, contravention, breach, violation or
default would not have a Material Adverse Effect.

 

(e)          No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
requirements of laws applicable to the Buyer, except where such conflict or
violation would not have a Material Adverse Effect.

 

8

 

 

ARTICLE V
COVENANTS

 

Section 5.1           Seller Covenants.

 

The Seller hereby covenants that:

 

(a)          Compliance with Laws and Agreements. The Seller will (i) duly
observe, comply with all Applicable Laws relative to the conduct of its business
or to its assets, (ii) comply with the terms and conditions of its articles of
incorporation and bylaws and each Related Document to which it is a party and
(iii) obtain, maintain and keep in full force and effect all approvals,
authorizations, consents, orders or other actions of any Person or of any
Governmental Authority which are necessary or appropriate to properly carry out
its business and the transactions contemplated to be performed by it under the
Sale Documents, its articles of incorporation and bylaws and the Related
Documents to which it is a party, in each case, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

(b)          Preservation of Corporate Existence. The Seller will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
material adverse effect on its ability to perform its obligations hereunder or
under the Sale Documents.

 

(c)          Security Interests. Except for the transfers hereunder, the Seller
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien on any Transferred Loan (other than
Permitted Liens), whether now existing or hereafter transferred hereunder, or
any interest therein. The Seller will immediately notify the Buyer of the
existence of any lien on any Transferred Loan (other than Permitted Liens); and
the Seller shall defend the right, title and interest of the Buyer and its
assignees in, to and under the Transferred Loans, against all claims of third
parties.

 

(d)          Delivery of Collections. Consistent with the Buyer’s ownership of
the Transferred Loans, in the event the Seller shall receive any Collections in
respect of any Transferred Loans after the Purchase Date therefor, the Seller
agrees to promptly pay to the Buyer, or an account designated by the Buyer, (but
in no event later than one (1) Business Day after receipt) such Collections.
Further, the Seller shall instruct any paying agent or administrative agent for
any Transferred Loan to remit all payments and collections with respect to such
Transferred Loan and, if applicable, to instruct the related Obligor with
respect to such Transferred Loan to remit all payments and collections with
respect to such Transferred Loan directly to the applicable Collection Account.

 

(e)          Change in Payment Instructions to Obligor. The Seller shall not
make any change in its instructions to Obligors (or related paying or
administrative agents) regarding payments to be made to any Collection Account,
unless (i) such instructions are to deposit such payments to another existing
Collection Account or (ii) the Administrative Agent shall have given its prior
written consent to such change.

 

9

 

 

(f)          Nonconsolidation. The Seller shall take all actions required to
maintain the Buyer’s status as a separate legal entity, including, without
limitation, (i) not holding the Buyer out to third parties as an entity other
than an entity with assets and liabilities distinct from the Seller and the
Seller’s other subsidiaries; provided that the assets of the Buyer may be
consolidated into the assets of the Seller for tax and accounting purposes and
may be included in the publicly-filed financial statements of the Seller; (ii)
not holding itself out to be responsible for any indebtedness or other liability
of the Buyer or, other than by reason of owning equity interests of the Buyer,
for any decisions or actions relating to the Buyer; (iii) taking such other
actions as are necessary on its part to ensure that all material corporate or
limited liability company procedures, as applicable, required by its and the
Buyer’s respective constituent documents are duly and validly taken; (v) keeping
correct and complete (in all material respects) records and books of account and
minutes; and (vi) not acting in any manner that could foreseeably mislead others
with respect to the Buyer’s separate identity. In addition to the foregoing, the
Seller shall take the following actions:

 

(1)         The Seller shall maintain corporate records and books of account
separate from those of the Buyer.

 

(2)         The Seller shall maintain an arm’s-length relationship with the
Buyer and shall not hold itself out as being liable for any indebtedness of the
Buyer.

 

(3)         The Seller shall keep its assets and its liabilities wholly separate
from those of the Buyer; provided that the assets of the Buyer may be
consolidated into the assets of the Seller for tax and accounting purposes.

 

(4)         The Seller shall take or refrain from taking, as applicable, each of
the activities specified or assumed in the non-consolidation opinion of Winston
& Strawn LLP delivered on the Closing Date, upon which the conclusions expressed
therein are based.

 

(g)          Location of Seller, Records; Instruments. The Seller (x) shall not
change its name or jurisdiction of incorporation, without 10 days’ prior written
notice to the Buyer and the Administrative Agent and (y) will promptly take all
actions required (including, but not limited to, all filings and other acts
necessary or advisable under the UCC or other applicable law) of each relevant
jurisdiction in order to continue, in accordance with Section 4.1(k), the
ownership and security interest of the Buyer in all Loans transferred hereunder.

 

(h)          Further Assurances. It shall promptly upon the reasonable request
of the Buyer, the Collateral Agent, or the Administrative Agent, at the Seller’s
expense, execute and deliver such further instruments and take such further
action as may be necessary in order to maintain and protect the Buyer’s first
priority perfected security interest in the Transferred Collateral pledged by
the Seller hereunder free and clear of any Liens (other than Permitted Liens).
At the reasonable request of the Buyer, either Agent or the Required Lenders
(through the Administrative Agent), the Seller shall promptly take, at the
Seller’s expense, such further action as may be necessary in order to establish
and protect the rights, interests and remedies created or intended to be created
under this Agreement in favor of the Buyer in the Transferred Collateral,
including all actions which are necessary to (x) enable Buyer to enforce its
rights and remedies under this Agreement and the other Facility Documents, and
(y) effectuate the intent and purpose of, and to carry out the terms of, the
Facility Documents. Without limiting its obligation to maintain and protect the
Buyer’s first priority security interest in the Transferred Collateral, the
Seller authorizes the Buyer, the Collateral Manager, or the Collateral Agent to
file or record financing statements and other filing or recording documents or
instruments with respect to the Transferred Collateral in such form and in such
offices as appropriate to perfect the security interests of the Buyer under this
Agreement, provided, that none of the Buyer, the Collateral Manager, or the
Collateral Agent assumes any obligation of the Seller to maintain and protect
its security interest hereunder.

 

10

 

 

Subject to the foregoing, the Seller will, and, upon the reasonable request of
the Buyer or either Agent shall, at the Seller’s expense, take such other action
(including executing and delivering or authorizing for filing any required UCC
financing statements) as shall be necessary to create and perfect a valid and
enforceable first priority security interest on all Transferred Collateral
acquired by the Buyer and will in connection therewith deliver such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as the Buyer, either Agent or the Required Lenders (through the
Administrative Agent) shall have reasonably requested.

 

(i)           Costs and Expenses. The Seller shall pay all reasonable,
documented costs and disbursements in connection with this Agreement and the
performance of its obligations hereunder.

 

(j)           [Reserved].

 

(k)          Information. The Seller will cooperate with the Buyer and the
Collateral Manager in providing such information documents, records or reports
respecting the Transferred Collateral that the Buyer or the Collateral Manager
may reasonably request in order to comply with the terms of the Facility
Documents.

 

(l)          Access to Records and Documents. The Seller shall cooperate with
the Buyer, the Administrative Agent and each Lender (or any Person designated by
the Administrative Agent or such Lender) to enable the Buyer to comply with its
obligations under Sections 5.01(e) and (g) of the Credit Agreement.

 

(m)          Enforcement. It shall not take any action in the name or on behalf
of the Buyer with respect to the Transferred Collateral which would cause the
Buyer to violate its obligations under Section 5.01(b) of the Credit Agreement.

 

(n)          Validity of this Agreement. It shall not (i) take any action to
permit the validity or effectiveness of this Agreement or any grant of
Transferred Collateral hereunder to be impaired, or permit the lien of this
Agreement to be amended, hypothecated, subordinated, terminated or discharged,
or take any actions to permit any Person to be released from any covenants or
obligations with respect to this Agreement (except in accordance with its terms)
and (ii) except as permitted by this Agreement, take any action that would
permit the Lien of this Agreement not to constitute a valid first priority
security interest in the Transferred Collateral (subject to Permitted Liens).

 

11

 

 

(o)          Special Purpose Entity. The Seller agrees that, for a period of one
year and one day after the Final Maturity Date, the Seller will not cause the
Buyer to file a voluntary petition or institute, or cause to be instituted or
join in any involuntary petition or proceeding against Buyer under the
Bankruptcy Code or any other bankruptcy or insolvency laws.

 

(p)          Accounting Treatment. The Seller shall note in a footnote to its
consolidated financial statements that include the Buyer that the Buyer owns the
legal title in the Transferred Collateral.

 

ARTICLE VI
REPURCHASE AND SUBSTITUTION OF LOANS

 

Section 6.1           Mandatory Repurchase of Warranty Loans.

 

(a)          In the event any Transferred Loan transferred hereunder is not an
Eligible Loan immediately prior to its sale to the Buyer hereunder or the Seller
breaches any representation, warranty or covenant with respect to any
Transferred Loan immediately prior to its sale to the Buyer hereunder in any
material respect (each such Transferred Loan, a “Warranty Loan”), no later than
30 days after the earlier of (i) knowledge of such breach on the part of the
Seller and (ii) receipt by the Seller of written notice thereof given by the
Buyer, the Seller shall either (a) repurchase each such Warranty Loan, or (b)
substitute for such Warranty Loan a Substitute Loan; provided, however, that no
such repurchase shall be required to be made with respect to such Warranty Loan
(and such Loan shall cease to be an Warranty Loan) if, on or before the
expiration of such 30-day period, the representations and warranties in Section
4.1 with respect to such Warranty Loan shall be made true and correct in all
material respects with respect to such Warranty Loan as if such Warranty Loan
had been transferred to the Buyer on such day.

 

(b)          Upon the Buyer’s receipt of the Repurchase Price or a Substitute
Loan, as applicable, for a Warranty Loan, the Buyer shall automatically and
without further action be deemed to transfer, assign and set-over to the Seller
all the right, title and interest of the Buyer in, to and under such Warranty
Loan and all monies due or to become due with respect thereto, all proceeds
thereof and all rights to security for any such Warranty Loan, and all proceeds
and products of the foregoing, free and clear of any Lien created pursuant to
this Agreement or the Credit Agreement, all of the Buyer’s right, title and
interest in such Warranty Loan.

 

(c)          The Buyer shall, at the sole expense of the Seller, execute such
documents and instruments of transfer as may be prepared by the Seller and take
such other actions as shall reasonably be requested by the Seller to effect the
transfer of such Warranty Loan pursuant to this Section 6.1.

 

Section 6.2           Optional Substitutions

 

(a)          Optional Substitutions. The Buyer may replace any Transferred Loan
with another Transferred Loan (a “Substitute Loan”), subject to the satisfaction
of the conditions set forth below and in Section 6.3:

 

12

 

 

(i)           each Substitute Loan is an Eligible Loan on the date of
substitution;

 

(ii)          after giving effect to any such substitution, each Coverage Test
and each Portfolio Quality Test is satisfied (or if any such Coverage Test or
any such Portfolio Quality Test is not satisfied, such test is maintained or
improved after giving effect to such substitution);

 

(iii)         100% of the proceeds from the sale of the Transferred Loan(s) to
be replaced in connection with such substitution are either applied to acquire
the Substitute Loan(s) or deposited in the Principal Collection Subaccount;

 

(iv)          no Default or Event of Default has occurred and is continuing
(before or after giving effect to such substitution);

 

(v)          the Concentration Limitations are satisfied (or if there is any
Excess Concentration Amount, such Excess Concentration Amount is maintained or
decreased after giving effect to such sale);

 

(vi)         the Buyer or the Collateral Manager (on behalf of the Buyer) shall
agree to pay the legal fees and expenses of the Administrative Agent and the
Collateral Agent in connection with any such substitution (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties under the Credit Agreement in
connection with such sale, substitution or repurchase);

 

(vii)        the Buyer shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any such substitution
and shall deliver to the Custodian the Related Documents for any Substitute
Loans;

 

(viii)       there is no adverse selection impacting the interest of the Secured
Parties by the Seller with regard to such Transferred Loans to be substituted or
the Substitute Loans; and

 

(ix)         the Buyer shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date.

 

Upon confirmation of the delivery of a Substitute Loan for each applicable
Collateral Loan being substituted for (the date of such confirmation or
delivery, the “Retransfer Date”), each applicable Transferred Loan being
substituted for shall be transferred to the Seller and the applicable Substitute
Loan(s) shall be transferred to the Buyer. On the Retransfer Date of a
Transferred Loan, the Buyer shall automatically and without further action be
deemed to release and transfer to the Seller, without recourse, representation
or warranty, all the right, title and interest of the Buyer in, to and under
such Transferred Loan being substituted for. The Buyer shall execute such
documents and instruments of transfer as may be prepared by the Collateral
Manager, on behalf of the Buyer, and take other such actions as shall reasonably
be requested by the Seller to effect the transfer of such Transferred Loan
pursuant to this Section 6.2(a).

 

13

 

 

Section 6.3           Limitations on Substitutions and Repurchases.

 

(a)          Any repurchase of any Transferred Loan from the Buyer to the Seller
and any substitution effected pursuant to Section 6.2(a) shall be conducted on
an arm’s length basis and shall be on material terms no less favorable to the
Buyer than would be the case if the Seller were not an Affiliate of the Buyer or
as otherwise expressly permitted in this Agreement.

 

(b)          The Aggregate Principal Balance of the Transferred Loan(s) held by
the Buyer which are sold to the Seller or any other Affiliate of the Buyer or
substituted pursuant to Section 6.2(a), together with the sum of the Aggregate
Principal Balance of all Transferred Loans sold to the Seller or any other
Affiliate of the Buyer or substituted in the 12 month period preceding the
proposed date of sale or substitution (or such lesser number of months as shall
have elapsed since the Closing Date) shall not exceed 20% of the highest
Aggregate Collateral Balance during such period; provided that, the sum of the
Aggregate Principal Balance of all Defaulted Loans sold to Affiliates or
substituted in the 12 month period preceding the proposed date of sale or
substitution (or such lesser number of months as shall have elapsed since the
Closing Date) shall not exceed 10% of the highest Aggregate Collateral Balance
during such period. For the avoidance of doubt, the foregoing limitations shall
not apply (x) to Warranty Loans or (y) where Transferred Loans are sold by the
Buyer in connection with a Permitted Securitization.

 

ARTICLE VII
CONDITIONS PRECEDENT

 

Section 7.1           Conditions to the Buyer’s Obligations Regarding Loans.

 

The obligations of the Buyer to purchase Transferred Collateral from the Seller
on any Purchase Date shall be subject to the satisfaction of the following
conditions:

 

(a)          all representations and warranties of the Seller contained in
Section 4.1 shall be true and correct in all material respects on and as of such
day as though made on and as of such date (other than any representation and
warranty that is made as of a specific date, which shall be true and correct in
all material respects on and as of such date);

 

(b)          no event has occurred and is continuing, or would result from such
purchase that constitutes an Event of Default;

 

(c)          no law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such purchase by the
Buyer in accordance with the provisions hereof; and

 

(d)          all corporate and legal proceedings and all instruments in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Buyer and its assignees, and the Buyer
shall have received from the Seller copies of all documents (including, without
limitation, records of corporate proceedings, approvals and opinions) relevant
to the transactions herein contemplated as the Buyer may reasonably have
requested.

 

14

 

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1           Indemnification by the Seller

 

(a)          The Seller hereby agrees to indemnify and hold harmless the
Administrative Agent, its affiliates, the Lenders, and their respective
affiliates and their respective directors, officers, employees, agents,
representatives, legal counsel, and consultants (each, an “Indemnified Person”)
against, and to reimburse each Indemnified Person upon its demand for, any
losses, claims, damages, liabilities or other expenses (“Losses”) incurred by
such Indemnified Person or asserted against such Indemnified Person by the
Seller, any of its subsidiaries or any other person or party insofar as such
Losses arise out of or in connection with this Agreement, or any claim,
litigation, investigation or proceeding relating to any of the foregoing, and to
reimburse each Indemnified Person upon demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing, whether or not such Indemnified Person is a party to any such
proceeding, including, without limitation, the following:

 

(i)           any representation or warranty made or deemed made by the Seller
under or in connection with this Agreement or any other Facility Document, which
shall have been false, incorrect or misleading in any material respect when made
or deemed made or delivered;

 

(ii)          the failure of any Loan acquired hereunder to be an Eligible Loan
as of the related Purchase Date;

 

(iii)         the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement with respect to any Transferred Collateral;

 

(iv)         the failure to vest in the Buyer as of the related Purchase Date an
undivided ownership interest in the Transferred Collateral free and clear of any
Lien (other than Permitted Liens); and

 

(v)          the preparation for a defense of any investigation, litigation or
proceeding arising out of or as a result of or related to this Agreement or the
transactions contemplated hereby;

 

provided, however, that such indemnity shall not, as to any Indemnified Person,
be available to the extent that such Losses (x) (1) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith, fraud or willful misconduct of such
Indemnified Person or (2) arise out of a claim or counterclaim brought by the
Seller or any of its subsidiaries or affiliates against an Indemnified Person
for a material breach of such Indemnified Person’s obligations under this
Agreement, if the Seller or such other subsidiary or affiliate has obtained a
final and non-appealable judgment in its favor on such claim or counterclaim as
determined by a court of competent jurisdiction, (y) arise from disputes solely
between or among the Indemnified Persons not relating to or in connection with
acts or omissions by the Company, any of its subsidiaries or any of their
respective affiliates (it being understood that in the event of such dispute
relating to or in connection with acts or omissions by the Seller, any of its
subsidiaries or any of their respective affiliates involving a claim or
proceeding brought against the Administrative Agent or any of their respective
affiliates, directors, officers, employees, partners, representatives, advisors
and agents and each of their respective heirs, successors and assigns (each, a
“Related Party” and, in each case, acting in its capacity as such) by the other
Indemnified Persons, the Administrative Agent or such Related Party, as
applicable, shall be entitled (subject to the other limitations and exceptions
set forth in this proviso) to the benefit of such indemnification), or (z) have
the effect of recourse (except as otherwise provided herein) for uncollectible
Transferred Loans or otherwise arise solely due to the deterioration in the
credit quality or market value of the Collateral Loans or other Transferred
Collateral (or the underlying Obligors thereunder).

 

15

 

 

(b)          If the Seller has made any indemnity payment pursuant to this
Section 8.1 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Losses, then the recipient shall repay to the Seller an amount equal to the
amount it has collected from others in respect of such Losses.

 

(c)          The Seller shall not, without the prior written consent of any
Indemnified Person (which consent shall not be unreasonably withheld), effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnified Person is a party and indemnity has been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such indemnity.  No Indemnified Person seeking indemnification hereunder
shall, without the prior written consent of the Company (which consent shall not
be unreasonably withheld), effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Person is a party and indemnity
has been sought hereunder by such Indemnified Person.

 

(d)          The Seller and each Indemnified Person also agrees that (i) neither
the Seller, on one hand nor (ii) any Indemnified Person, on the other hand,
shall have any liability (whether in contract or tort or otherwise) to one
another (or any of its respective equity holders, subsidiaries, affiliates or
creditors or any other person or entity asserting claims on behalf of or in
right of the Seller or such Indemnified Person, as applicable) related to or
arising out of this Agreement or the performance by the Seller of its
obligations hereunder for special, indirect, consequential or punitive damages,
even if advised of the possibility thereof. 

 

(e)          The reimbursement, indemnity, and hold harmless provisions provided
for under this Section 8.1 shall survive the termination of this Agreement.

 

ARTICLE IX
TERM AND TERMINATION

 

Section 9.1           Termination.

 

This Agreement shall commence as of the date of execution and delivery hereof
and shall continue in full force and effect until the later of (i) the
termination the Credit Agreement or (ii) the date specified by either party upon
90 days’ prior written notice to the other party and the Administrative Agent as
the termination date; provided, however, that the termination of this Agreement
pursuant to this Section 9.1 shall not discharge any Person from obligations
incurred prior to any such termination of this Agreement, including, without
limitation, any obligations to repurchase Loans sold prior to such termination
pursuant to Section 6.1 hereof.

 

16

 

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

Section 10.1         Amendment.

 

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only by an instrument in writing
signed by the Administrative Agent, the Buyer and the Seller. The Buyer shall
provide not less than ten (10) Business Days prior written notice of any such
amendment to the Administrative Agent.

 

Section 10.2         Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, EXCEPT THE CONFLICT OF LAWS PRINCIPLES THEREOF WHICH
WOULD HAVE THE EFFECT OF APPLYING THE LAWS OF ANY OTHER JURISDICTION. EACH OF
THE PARTIES HERETO HEREBY AGREES TO THE JURISDICTION OF ANY FEDERAL COURT
LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

 

Section 10.3         Notices.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth below or at such other address
as shall be designated by such party in a written notice to the other party
hereto. All such notices and communications shall be effective upon receipt, or
in the case of (a) notice by mail, five days after being deposited in the United
States mail, first class postage prepaid, (b) notice by telex, when telexed
against receipt of answer back, or (c) notice by facsimile copy, when verbal
communication of receipt is obtained.

 

(a)          In the case of notice to the Buyer, to:

 

MC Income Plus Financing SPV LLC
311 South Wacker Drive, Suite 6400

Chicago, Illinois 60606

Attn: Michael Furr

Telephone No: (312) 523-2383

Facsimile No.: (312) 258-8350

E-mail: mfurr@monroecap.com

 

17

 

 

(b)          In the case of notice to the Seller, to:

 

Monroe Capital Income Plus Corporation
311 South Wacker Drive, Suite 6400

Chicago, Illinois 60606

Attn: Michael Furr

Telephone No: (312) 523-2383

Facsimile No.: (312) 258-8350

E-mail: mfurr@monroecap.com

 

(c)          In the case of notice to the Administrative Agent, to:

 

KeyBank National Association

1000 McCaslin Boulevard

Superior, Colorado 80027

Attn: Richard Andersen

Telephone No: (720) 304-1247

Facsimile No.: (216) 370-9166

E-mail: LAS.OPERATIONS.KEF@key.com

 

Section 10.4         Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement or any of the Sale Documents shall for any reason whatsoever be held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
Agreement and the Sale Documents and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or any of the Sale
Documents.

 

Section 10.5         Assignment.

 

Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Buyer or the Seller except as permitted by this Section
10.5. Simultaneously with the execution and delivery of this Agreement, the
Buyer shall assign all of its right, title and interest herein (including any
right to indemnification) to the Collateral Agent as agent for the Secured
Parties under the Credit Agreement as provided in the Credit Agreement, to which
assignment the Seller hereby expressly consents. The Seller agrees that the
Collateral Agent, as agent for the Secured Parties under the Credit Agreement,
shall be a third party beneficiary hereof. The Collateral Agent as agent for the
Secured Parties under the Credit Agreement may enforce the provisions of this
Agreement, exercise the rights of the Buyer and enforce the obligations of the
Seller hereunder following an Event of Default and as provided in the Credit
Agreement.

 

Section 10.6         Further Assurances.

 

(a)          The Buyer and the Seller agree to do and perform, from time to
time, any and all acts and to execute any and all further instruments required
or reasonably requested by the other party more fully to effect the purposes of
this Agreement and the Sale Documents, including, without limitation, the
execution of any financing statements, continuation statements, termination
statements, releases or equivalent documents relating to the Transferred
Collateral for filing under the provisions of the UCC or other applicable laws
of any applicable jurisdiction.

 

18

 

 

(b)          If the Seller fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligation, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 10.13. The Seller irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(s)-in-fact,
to act on its behalf (i) to authorize on its behalf as debtor and to file
financing statements necessary in Buyer’s (or its assigns’) sole discretion to
perfect and to maintain the perfection and priority of the interest of Buyer in
the Transferred Collateral and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Transferred Collateral as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in the Transferred
Collateral. This appointment is coupled with an interest and is irrevocable.

 

Section 10.7         No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Buyer or
the Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privilege provided by law.

 

Section 10.8         Counterparts.

 

This Agreement may be executed in two or more counterparts including facsimile
or other electronic transmission thereof (and by different parties on separate
counterparts), each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

Section 10.9         Binding Effect; Third-Party Beneficiaries.

 

This Agreement shall inure to the benefit of and the obligations thereunder
shall be binding upon the parties hereto and their respective successors and
permitted assigns. Any permitted assigns of the Buyer shall be third-party
beneficiaries of this Agreement.

 

Section 10.10         Merger and Integration.

 

Except as specifically stated otherwise herein, this Agreement, together with
the Credit Agreement and the other Facility Documents, to the extent that a
party is a signatory thereto, sets forth the entire understanding of the parties
relating to the subject matter hereof, there are no other agreements between the
parties for transactions relating to or similar to the transactions contemplated
by this Agreement, and all prior understandings, written or oral, are superseded
by this Agreement. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

19

 

 

Section 10.11         Headings.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

Section 10.12         Schedules and Exhibits.

 

The schedules and exhibits attached hereto and referred to herein shall
constitute a part of this Agreement and are incorporated into this Agreement for
all purposes.

 

Section 10.13         Recourse Against Certain Parties.

 

(a)          No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Seller as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any administrator of the Seller or any
incorporator, officer, employee, equityholder, director or shareholder of the
Seller or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Seller contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate obligations of the Seller, and that no
personal liability whatsoever shall attach to or be incurred by any
administrator, advisor, incorporator, officer, employee, equityholder, director
or shareholder of the Seller or of any such administrator, as such, or any of
them, under or by reason of any of the obligations, covenants or agreements of
the Seller contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of every such administrator, advisor, incorporator, officer,
employee, equityholder, director or shareholder of the Seller or of any such
administrator, or any of them, for breaches by the Seller of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

 

(b)          No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Buyer as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any administrator of the Buyer or any
incorporator, officer, employee, equityholder, director, manager or member of
the Buyer or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Buyer contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the corporate obligations of the Buyer, and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Buyer or any incorporator, officer, employee, equityholder,
director, manager or member of the Buyer or of any such administrator, as such,
or any of them, under or by reason of any of the obligations, covenants or
agreements of the Buyer contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of every such administrator of the Buyer and each
incorporator, officer, employee, equityholder, director, manager or member of
the Buyer or of any such administrator, or any of them, for breaches by the
Buyer of any such obligations, covenants or agreements, which liability may
arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement.

 

20

 

 

(c)          The provisions of this Section 10.13 shall survive the termination
of this Agreement.

 

Section 10.14         Bankruptcy Non-Petition and Limited Recourse; Claims.

 

The Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Buyer any bankruptcy proceeding so long as
there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the date all Obligations due and owing
under the Credit Agreement have been paid in full and the Buyer shall have no
right to request Advances thereunder. The Seller hereby acknowledges that (i)
the Buyer has no assets other than the Transferred Collateral, (ii) the Buyer
shall, immediately upon Purchase hereunder, pledge its rights in the Transferred
Collateral to the Collateral Agent, on behalf of the Secured Parties pursuant to
the Credit Agreement, and (iii) Collections generated by the Transferred
Collateral will be applied to payment of the Buyer’s obligations under the
Credit Agreement. In addition, the Seller shall have no recourse for any amounts
payable or any other obligations arising under this Agreement against any
officer, member, director, employee, shareholder, Affiliate or security holder
of the Buyer or any of its successors or assigns. The provisions of this Section
10.14 shall survive the termination of this Agreement.

 

Section 10.15         Waiver of Setoff.

 

(a)          The Seller’s obligations under this Agreement shall not be affected
by any right of setoff, counterclaim, recoupment, defense or other right the
Seller might have against the Buyer, the Administrative Agent, the Lenders, the
Collateral Agent, the other Secured Parties or any assignee of such Persons, all
of which rights are hereby waived by the Seller.

 

(b)          The Buyer shall have the right to set-off against the Seller any
amounts to which the Seller may be entitled hereunder and to apply such amounts
to any claims the Buyer may have against the Seller from time to time under this
Agreement. Upon any such set-off, the Buyer shall give notice of the amount
thereof and the reasons therefor to the Seller.

 

Section 10.16         Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s and
the Buyer’s representations, covenants and obligations set forth in Articles IV,
V, and VI, as applicable, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the date all Obligations due and owing under the Credit Agreement
have been paid in full and the Buyer shall have no right to request Advances
thereunder; provided, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Seller pursuant to
Articles IV and VII and the provisions of Sections 6.1 and 6.2, the
indemnification provisions of Article VIII and the provisions of Sections 10.2,
10.9, 10.13, 10.14 and 10.15 shall be continuing and shall survive any
termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

 

 

IN WITNESS WHEREOF, the Buyer and the Seller have caused this Purchase and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

  SELLER:         Monroe Capital INCOME PLUS CORPORATION         By:       Name:
Theodore L. Koenig     Title: Authorized Signatory         BUYER:         MC
INCOME PLUS FINANCING SPV LLC         By:       Name: Theodore L. Koenig    
Title: Authorized Signatory

 

Purchase and Contribution Agreement

 

 

 

 

SCHEDULE I

 

LOAN LIST

 

 

